717 S.E.2d 682 (2011)
WHEELER
v.
The STATE.
No. A10A1398.
Court of Appeals of Georgia.
October 14, 2011.
Jennifer Adair Trieshmann, for appellant.
Leigh Ellen Patterson, Dist. Atty., Natalee Lyn Staats, Asst. Dist. Atty., for appellee.
McFADDEN, Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, Wheeler v. State, 289 Ga. 537, 713 S.E.2d 393 (2011), our decision in Wheeler v. State, 305 Ga.App. 501, 699 S.E.2d 745 (2010) is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.
Judgment reversed.
MILLER, P.J., and PHIPPS, P.J., concur.